United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      April 12, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-10184
                          Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

DANIEL MARQUEZ-MANZANO,

                                    Defendant-Appellant.
                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:04-CR-63-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Daniel

Marquez-Manzano (Marquez) has filed a motion to withdraw and a

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967).

Marquez has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.